Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objection in the Office Action of 06/08/2021 is overcome by Drawings submitted on 12/07/2021. 

Claim Objections
The claim objections are overcome by the amendment to the claims of 12/07/2021. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/07/2021, with respect to the Claim Rejection under 112(a) have been fully considered and are persuasive.  The previous rejection of claims 246-248, 250-252, 254, 255, 257, 259, & 261 - 285 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 284, line 1, “The pin or screw of claim 283” is changed to “The article of claim 283”. 
Claim 285, line 8, “the pin or screw to” is changed to “the pin to”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TESSA M MATTHEWS/Examiner, Art Unit 3773